Exhibit 10.4

 

 

THE HANOVER INSURANCE GROUP, INC.

RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (the “Agreement”) is effective as of <GRANT
DATE> (the “Grant Date”) by and between The Hanover Insurance Group, Inc., a
Delaware corporation (the “Company”), and <PARTICIPANT NAME> (“Participant” or
“you”). Capitalized terms used without definition herein shall have the meanings
set forth in The Hanover Insurance Group 2014 Long-Term Incentive Plan (as it
may be amended from time to time, the “Plan”).

P R E A M B L E

WHEREAS, pursuant to the Plan and subject to the terms of this Agreement, the
Administrator has agreed to grant to Participant an Award of Restricted Stock
Units (the “RSUs”).

NOW, THEREFORE, for and in consideration of the foregoing and the mutual
covenants and promises hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

  1. RSUs. The Administrator hereby grants to Participant <NUMBER OF RSUS> RSUs,
each RSU representing the right to receive one share of Stock upon and subject
to the restrictions, terms and conditions set forth below. The Stock issued upon
vesting of the RSUs, if any, shall be referred to hereinafter as the “Shares”.

 

  2. Vesting; Settlement. The RSUs shall vest in full on the third anniversary
of the Grant Date (the “Vesting Date”); provided Participant remains
continuously an Employee of the Company or one of its Affiliates (the Company
and its Affiliates hereinafter referred to as “THG”) throughout the period from
the Grant Date until the Vesting Date.

As soon as reasonably practicable following vesting of the RSUs, but in no event
later than 60 days following vesting, the Company shall make delivery of the
Shares. In the event the Vesting Date falls on a non-business day (weekend or
holiday on which banks are not generally open in the Commonwealth of
Massachusetts), the Vesting Date shall be the next following business day.

 

  3. Termination. Except as provided in Sections 4, 5 and 6, upon the
termination of Participant’s Employment for whatever reason, whether with or
without Cause, for good reason or otherwise, any non-vested RSUs shall be
automatically cancelled and forfeited and be returned to the Company for no
consideration.

 

  4. Disability. Subject to the remainder of this Section 4, if Participant is
Disabled, prior to the Vesting Date, (a) a pro-rated portion of the RSUs shall
automatically vest on the date Participant is Disabled, and (b) the remaining
unvested RSUs shall be automatically cancelled and forfeited and be returned to
the Company for no consideration. For purposes of this subsection, the
pro-ration of the RSUs that vest on the date Participant is Disabled shall be
determined by dividing the number of days since the Grant Date by 1,096 and
applying this percentage to the RSUs. Any fractional Shares shall be rounded up
such that only whole Shares are issued. For purposes of this subsection,
Participant shall be “Disabled” if he or she has been unable, for a period of
twelve consecutive months, to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment and has been
receiving income replacement benefits for a period of twelve consecutive months
under the Company’s Long-Term Disability Program. The date that Participant is
Disabled for purposes of this Agreement is the twelve-month anniversary of the
date Participant commences receiving such benefits under the Company’s Long-Term
Disability Program. Any Shares deliverable under this Section 4 shall be
delivered within 60 days of the vesting date hereunder.

If Participant ceases to receive benefits under the Company’s Long-Term
Disability Program prior to becoming Disabled and immediately returns to active
Employment, the RSUs will continue to vest in accordance with Section 2 of this
Agreement.



--------------------------------------------------------------------------------

  5. Death. If Participant’s Employment is terminated due to his or her death,
(a) a pro-rated portion of the RSUs shall automatically vest, and (b) the
remaining unvested RSUs shall be automatically cancelled and forfeited and be
returned to the Company for no consideration. For purposes of this subsection,
the pro-ration of the RSUs that vest upon Participant’s death shall be
determined by dividing the number of days that Participant was an active
Employee since the Grant Date through the date of his or her death by 1,096 and
applying this percentage to the RSUs. Any fractional Shares shall be rounded up
such that only whole Shares are issued. Any Shares deliverable under this
Section 5 shall be delivered within 60 days of the vesting date hereunder.

 

  6. Covered Transaction/Change in Control. In the event of a Covered
Transaction (other than a Change in Control, whether or not it is a Covered
Transaction), the Administrator shall, with respect to the RSUs, take one of the
actions set forth in Sections 7(a)(1), 7(a)(2) or 7(a)(3) of the Plan.
Notwithstanding the terms of the Plan, in the event of a Change in Control
(whether or not it is a Covered Transaction), the following rules shall apply:

(a) Except as provided below in Section 6(b), to the extent the RSUs are
outstanding immediately prior to the Change in Control, in the event of a Change
in Control Participant shall automatically vest in 100% of the RSUs.

(b) Notwithstanding Section 6(a), no acceleration of vesting shall occur with
respect to the RSUs if the Administrator reasonably determines in good faith
prior to the occurrence of a Change in Control that this Award of RSUs shall be
honored or assumed, or new rights substituted therefor (such honored, assumed or
substituted award hereinafter called an “Alternative Award”), by Participant’s
employer (or the parent or a subsidiary of such employer) immediately following
the Change in Control, provided that any such Alternative Award must:

(i) be based on stock which is traded, or will be traded upon consummation of
the Change in Control, on an established securities market;

(ii) provide such Participant (or each Participant in a class of Participants)
with rights and entitlements substantially equivalent to or better than the
rights, terms and conditions applicable under this Award, including, but not
limited to, an identical or better vesting schedule;

(iii) have substantially equivalent economic value to this Award (determined at
the time of the Change in Control); and

(iv) have terms and conditions which provide that in the event that
Participant’s employment is involuntarily terminated (other than for Cause) or
Participant terminates employment for “Good Reason” (as defined below) prior to
the Vesting Date, Participant shall automatically vest in 100% of the
Alternative Award and any conditions on a Participant’s rights under, or any
restrictions on transfer applicable to, the vested portion of such Alternative
Award shall be waived or shall lapse.

For this purpose, “Good Reason” shall mean the occurrence of one or more of the
events listed below following a Change in Control:

(x) to the extent you are a “Participant” (as that term is defined in the CIC
Plan) in the Company’s Amended and Restated Employment Continuity Plan or its
successor plan (the “CIC Plan”), the occurrence of any of the events enumerated
under the definition of “Good Reason” applicable to Participant’s “Tier” level
as set forth in the CIC Plan; or

(y) if you are not a “Participant” in the CIC Plan, the occurrence of any of the
following (A) a reduction in your rate of annual base salary as in effect
immediately prior to such Change in Control; (B) a reduction in your annual
short-term incentive compensation plan target award opportunity (but excluding
the conversion of any cash incentive arrangement into an equity incentive
arrangement of commensurate value or vice versa) from that which was in effect
immediately prior to such Change in Control; or (C) any requirement that you
relocate to an office more than 35 miles from the facility where you were
located immediately prior to the Change in Control.

 

- 2 -



--------------------------------------------------------------------------------

(c) In the event a Participant believes that a “Good Reason” event has been
triggered, Participant must give the Company written notice within 30 days of
the occurrence of such triggering event and a proposed termination date which
shall be not sooner than 60 days nor later than 90 days after the date of such
notice. Such notice shall specify Participant’s basis for determining that “Good
Reason” has been triggered. The Company shall have the right to cure a purported
“Good Reason” within 30 days of receipt of said notice

(d) Notwithstanding Sections 6(a) and (b) above, the Administrator may elect, in
its sole discretion, exercised prior to the effective date of the Change in
Control, to accelerate all of the RSUs.

 

  7. Notices. Notices hereunder shall be in writing and, if to the Company,
shall be delivered personally to the Human Resources Department or such other
party as designated by the Company or mailed to its principal office and, if to
Participant, shall be delivered personally or mailed to Participant at his or
her address on the records of the Company.

 

  8. Dividend and Voting Rights. Participant will not be entitled to any
dividends (or dividend equivalency rights) upon the RSUs or have any voting
rights until and to the extent the RSUs vest and Shares are delivered in
settlement of the RSUs.

 

  9. Non-Hire/Solicitation/Confidentiality/Code of Conduct. As a condition of
Participant’s eligibility to receive the RSUs and regardless of whether such
RSUs vest, Participant agrees that he or she will (a) not, directly or
indirectly, during the term of your Employment, and for a period of one year
thereafter, hire, solicit, entice away or in any way interfere with THG’s
relationship with, any of its officers or employees, or in any way attempt to do
so or participate with, assist or encourage a third party to do so; (b) neither
disclose any of THG’s confidential and proprietary information to any third
party, nor use such information for any purpose other than for the benefit of
THG and in accordance with THG policy; (c) not, during the term of Participant’s
Employment, and for a period of one year thereafter, interfere with or seek to
interfere with, THG’s relationships with any of its policyholders, customers,
clients, agents or vendors; and (d) at all times comply with (i) THG’s Code of
Conduct and other policies and procedures as in effect from time to time, and
(ii) any non-competition, non-disclosure, non-solicitation or similar agreement
he or she may have with the Company or its Affiliates. The terms of this
Section 9 shall survive the expiration or earlier termination of this Agreement.

 

  10. Damages/Specific Performance.

(a) Participant hereby acknowledges and agrees that in the event of any breach
of Section 9 of this Agreement, the Company would be irreparably harmed and
could not be made whole by monetary damages. Participant accordingly agrees to
waive the defense in any action for injunctive relief or specific performance
that a remedy at law would be adequate and that the Company, in addition to any
other remedy to which it may be entitled at law or in equity, shall be entitled
to an injunction or to compel specific performance of Section 9.

(b) In addition to any other remedy to which the Company may be entitled at law
or in equity (including the remedy provided in the preceding paragraph),
Participant hereby acknowledges and agrees that in the event of any breach of
Section 9 of this Agreement, Participant shall be required to refund to the
Company the value received by Participant upon vesting of the RSUs; provided,
however, that the Company makes any such claim, in writing, against Participant
alleging a violation of Section 9 not later than two years following
Participant’s termination of Employment.

 

- 3 -



--------------------------------------------------------------------------------

  11. Successors. The provisions of this Agreement will benefit and will be
binding upon the permitted assigns, successors in interest, personal
representatives, estates, heirs and legatees of each of the parties hereto.
However, the RSUs are non-assignable, except as may be permitted by the Plan.

 

  12. Interpretation. The terms of the RSUs are as set forth in this Agreement
and in the Plan. The Plan is incorporated into this Agreement by reference,
which means that this Agreement is limited by and subject to the express terms
and provisions of the Plan. In the event of a conflict between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall control.

 

  13. Facsimile and Electronic Signature. The parties may execute this Agreement
by means of a facsimile or electronic signature.

 

  14. Entire Agreement; Counterparts. This Agreement and the Plan contains the
entire understanding between the parties concerning the subject contained in
this Agreement. Except for the Agreement and the Plan, there are no
representations, agreements, arrangements, or understandings, oral or written,
between or among the parties hereto, relating to the subject matter of this
Agreement, that are not fully expressed herein. This Agreement may be signed in
one or more counterparts, all of which shall be considered one and the same
agreement.

 

  15. Further Assurances. Each party to this Agreement agrees to perform all
further acts and to execute and deliver all further documents as may be
reasonably necessary to carry out the intent of this Agreement.

 

  16. Severability. In the event that any of the provisions, or portions
thereof, of this Agreement are held to be unenforceable or invalid by any court
of competent jurisdiction, the validity and enforceability of the remaining
provisions, or portions thereof, will not be affected, and such unenforceable
provisions shall be automatically replaced by a provision as similar in terms as
may be valid and enforceable.

 

  17. Construction. Whenever used in this Agreement, the singular number will
include the plural, and the plural number will include the singular, and the
masculine or neuter gender shall include the masculine, feminine, or neuter
gender. The headings of the Sections of this Agreement have been inserted for
purposes of convenience and shall not be used for interpretive purposes. The
Administrator shall have full discretion to interpret and administer this
Agreement. Any actions or decisions by the Administrator in connection with this
Agreement shall be conclusive and binding upon Participant.

 

  18. No Effect on Employment. Nothing contained in this Agreement shall be
construed to limit or restrict the right of THG to terminate Participant’s
Employment at any time, with or without cause, or to increase or decrease
Participant’s compensation from the rate of compensation in existence at the
time this Agreement is executed.

 

  19.

Taxes. The vesting and settlement of the RSUs will give rise to “wages” subject
to withholding. Participant expressly acknowledges and agrees that Participant’s
rights hereunder, including the right to be issued Shares in settlement of the
RSUs, are subject to Participant promptly remitting to the Company in cash (or
by such other means as may be acceptable to the Administrator in its discretion)
any amounts determined by the Company to be required to be withheld. No Shares
will be transferred pursuant to the settlement of the RSUs unless and until
Participant has remitted to the Company an amount sufficient to satisfy any
federal, state, or local withholding tax requirements, or has made other

 

- 4 -



--------------------------------------------------------------------------------

  arrangements satisfactory to the Company with respect to such taxes.
Participant authorizes the Company to withhold such amount from any amounts
otherwise owed to Participant. The Company may, at its option, withhold from the
RSUs, or the Shares which such RSUs represent, a sufficient number of
RSUs/Shares to satisfy the minimum federal, state and local tax withholding due,
if any, and remit the balance of the RSUs/Shares to Participant.

The Company makes no representations to Participant with respect to the tax
treatment of any amount paid or payable pursuant to this Award. While this Award
is intended to be interpreted and operated to the extent possible so that any
such amounts shall be exempt from the requirements of Section 409A, in no event
shall the Company be liable to Participant for or with respect to any taxes,
penalties and/or interest which may be imposed upon any such amounts pursuant to
Section 409A or any other federal or state tax law. To the extent that any such
amount should be subject to Section 409A (or any other federal or state tax
law), Participant shall bear the entire risk of any such taxes, penalties and or
interest.

 

  20. Waiver of Jury Trial. By accepting this Award under the Plan, Participant
waives any right to a trial by jury in any action, proceeding or counterclaim
concerning any rights under (a) the Plan, (b) the Prior Plan, (c) any Award,
(d) any award under the Prior Plan, or (e) any amendment, waiver, consent,
instrument, document or other agreement delivered or which in the future may be
delivered in connection with any of the foregoing, and agrees that any such
action, proceedings or counterclaim shall be tried before a court and not before
a jury.

 

  21. Additional Restrictions. The Administrator may cancel, rescind, withhold
or otherwise limit or restrict the RSUs (in whole or in part) at any time if
Participant is not in compliance with all applicable provisions of this
Agreement and the Plan, or if Participant breaches any agreement with THG,
including with respect to the Code of Conduct or other policies of THG, or any
non-competition, non-solicitation, confidentiality or other similar provisions.
Without limiting the generality of the foregoing, the Administrator may recover
the RSUs and payments under or gain in respect thereto to the extent required to
comply with Section 10D of the Securities Exchange Act of 1934, as amended, or
any stock exchange or similar rule adopted under said Section. In addition,
rights, payments and benefits under this Award shall be subject to repayment to,
or recoupment by, THG in accordance with clawback or recoupment policies and
procedures that THG may adopt from time to time.

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the Grant Date.

 

THE HANOVER INSURANCE GROUP, INC. By:  

 

Name:   J. Kendall Huber Title:   Executive Vice President and General Counsel

 

<PARTICIPANT NAME>

 

- 5 -